DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Applicant has provided data that is commensurate in scope with the instant claim 1 (see the Declaration filed under 37 CFR 1.132 filed on 02/28/2022. The data provided shows that the subject matter of claim 1 has superior and unexpected results of improved physical properties as well as improved chemical resistance when compared to examples that fall outside of the scope of claim 1. Applicant has shown that the presence of both tetrafluoroethylene and polysiloxane within the range as claimed in claim 1 exhibits the superior properties. None of the prior art of record individually teach the invention as claimed and thus only a combination of references would teach the claimed invention. However, the data provided overcomes any obvious combination of the prior art of record.
Triebes does not teach that the surfactant comprises dodecyl benzene. Triebes does not teach that the elastomeric composition comprises tetrafluoroethylene. Triebes does not teach that the elastomeric article is hypoallergenic. Triebes does not teach that the elastomeric composition comprises polyurethane.
Higaki does not teach a hypoallergenic elastomeric article. Higaki does not teach that the tetrafluoroethylene and polysiloxane are reacted with ethylene oxide and propylene oxide. Higaki does not each the specific content range for polysiloxane.
Nile does not teach a surfactant comprising sodium dodecylbenzene. Nile does not teach a phenolic antioxidant. Nile does not teach a polysiloxane reacted with ethylene oxide and propylene oxide. 
Khoo does not teach an elastomeric article comprising polyurethane, a surfactant, tetrafluoroethylene, or polysiloxane.
Hamann does not teach an elastomeric composition comprising a surfactant, a phenolic antioxidant, or tetrafluoroethylene. 
The prior art of record does not disclose or render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782